Citation Nr: 0530274	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral vascular 
disease of the right lower extremity.

2. Entitlement to service connection for peripheral vascular 
disease of the left lower extremity.

3. Entitlement to service connection for right hip disorder.

4. Entitlement to service connection for left hip disorder.

5. Entitlement to service connection for right shoulder 
disorder.

6. Entitlement to service connection for left shoulder 
disorder.

7. Entitlement to service connection for stomach disorder.

8. Entitlement to service connection for neck disorder.

9. Entitlement to service connection for head disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active duty in the Army from March 1951 to 
December 1952, including a tour of duty in Korea for which he 
was awarded the Combat Infantryman's Badge (CIB).

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The case was remanded by the Board to the RO in April 2001, 
October 2001, and November 2003.


FINDINGS OF FACT

1. Peripheral vascular disease of the left and right lower 
extremities was not manifest in service and is unrelated to 
service.  

2. Right or left hip disorder was not manifest in service and 
is unrelated to service, and arthritis of the right or left 
hip was not manifest to a degree of 10 percent within 1 year 
of separation.

3. Right or left shoulder disorder was not manifest in 
service and is unrelated to service, and arthritis of the 
right or left shoulder was not manifest to a degree of 10 
percent within 1 year of separation.

4. There is no competent evidence of a current stomach 
disorder.

5. A neck disorder was not manifest in service and is 
unrelated to service, and arthritis of the cervical spine was 
not manifest to a degree of 10 percent within 1 year of 
separation.

6. There is no competent evidence of a current head disorder.


CONCLUSIONS OF LAW

1. Peripheral vascular disease of the right and left lower 
extremities was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2. Right or left hip disorder was not incurred or aggravated 
in service, and right or left hip arthritis may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3. Right or left shoulder disorder was not incurred or 
aggravated in service, and arthritis of the right or left hip 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4. Stomach disorder was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

5. Neck disorder was not incurred or aggravated in service, 
and arthritis of the cervical spine may not be presumed to 
have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6. Head disorder was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Initially, the Board notes that the veteran has alleged that 
he endured extremely cold conditions during combat service, 
and that he now has the disabilities at issue as a result.  
VA will accept satisfactory lay or other evidence of service 
incurrence or aggravation of any disease or injury alleged to 
have been incurred or aggravated by service while engaged in 
combat with the enemy during a period of war, campaign, or 
expedition, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  The Board does accept that it was 
cold in Korea while the veteran served there; this is 
consistent with the circumstances of his service as shown by 
records he has submitted.  Nonetheless, for the following 
reasons, the Board concludes that the veteran's claims must 
fail.  


Service medical records are negative for reference to the 
disorders at issue and the veteran's service discharge 
examination clinical evaluations were normal.

Records following service show that the veteran complained of 
radiation of pain to the left hip in December 1993.  In 
January 1994, degenerative changes of the lower cervical 
spine were shown.  In April 1996, the veteran had left hip 
and right shoulder complaints.  

On VA examination in July 1998, the veteran reported that, in 
1951, he suffered thermal injuries in the -40 Fahrenheit 
temperatures, where he had no special protective wear over 
his feet or hands, and that his feet and hands were affected. 
The examiner's opinion states that the veteran reported 
problems with his left hip and shoulders over the past 5 
years.  The examiner felt that the veteran probably has a 
rotator cuff tendinitis of the right shoulder and that there 
was X-ray evidence of degenerative joint disease of each 
shoulder but that it was unlikely that the shoulder problems 
are related to his in-service cold injury.  He had X-ray 
evidence of mild narrowing of the inferomedial joint space of 
the hips.

In February 2000, peripheral vascular disease was reported.  
In January 2002, a VA examiner stated that he did not believe 
that the veteran's peripheral vascular disease is related to 
or a long term sequelae of the alleged frostbite in the 
1950's in Korea. 

Concerning peripheral vascular disease of the right and left 
lower extremities, there is evidence of it but it was first 
competently shown years after service, and there is no 
competent evidence of a nexus between it and service, and a 
VA examiner in January 2002 indicated that he did not believe 
that the veteran's peripheral vascular disease was a long 
term sequelae of frostbite.  For these reasons, service 
connection is not warranted.

Concerning the hips, shoulders, and neck, there is evidence 
of current disorders, with medical evidence of arthritis of 
each joint, but it was first shown many years after service.  
There is no competent evidence of a nexus between the current 
disorders and service, or that arthritis of the hips, 
shoulders, or cervical spine was manifest to a degree of 10 
percent within 1 year of separation.  Additionally, a VA 
examiner in July 1998 opined that it was unlikely that the 
shoulder problems are related to his in-service cold injury.  
For these reasons, service connection is not warranted.  

A review of the claims folder reveals no competent evidence 
of current stomach or head disorder.  As such, service 
connection for either of these may not be granted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992).  The veteran has 
claimed that he has stomach and head disorders, and that all 
of his disorders are cold-related injuries.  However, being a 
layperson, he is incapable of rendering a medical diagnosis 
or indicating the etiology of current disorders.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed -- by the 
time the VCAA was enacted, so there could not have been a 
timing-of-notice error. The Court acknowledged in Pelegrini 
at 120 that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has been given in this 
instance.  

VA has satisfied its duty to notify by means of May and 
November 2001 letters from the RO to the claimant. The 
claimant was specifically advised of the type of evidence 
that would establish the claims, what evidence the claimant 
should provide, and what evidence VA would obtain, and the 
claimant was afforded additional time to submit such 
evidence. The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession. The claimant was advised of how and where to send 
this evidence and how to ensure that it was associated with 
the claim. Moreover, concerning the respective duties, the 
claimant was given the text of 38 U.S.C.A. § 5103A in the 
April 2002 supplemental statement of the case, and 38 C.F.R. 
§ 3.159 in the June 2005 supplemental statement of the case.  
In sum, the claimant was informed of the duty to notify, the 
duty to assist, and to obtain records and opinions. The 
claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. Service medical records and VA medical 
and examination reports have been obtained.  Additionally, 
the veteran has submitted medical information and statements. 
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and evidence was 
submitted. There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise the claimant to obtain. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application. Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for peripheral vascular 
disease of the right lower extremity is denied.

Entitlement to service connection for peripheral vascular 
disease of the left lower extremity is denied.

Entitlement to service connection for right hip disorder is 
denied.

Entitlement to service connection for left hip disorder is 
denied.

Entitlement to service connection for right shoulder disorder 
is denied.

Entitlement to service connection for left shoulder disorder 
is denied.

Entitlement to service connection for stomach disorder is 
denied.

Entitlement to service connection for neck disorder is 
denied.  

Entitlement to service connection for head disorder is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


